         Case 3:20-cv-00605-KAD Document 23 Filed 05/11/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

____________________________________
                                          )
MARCUS HURDLE,                            )
                                          )
              Petitioner,                 )
                                          )
v.                                        )
                                          )                  Case No. 3:20-cv-605-KAD
ROLLIN COOK, Commissioner,                )
Connecticut Department of Correction, and )
KENNETH BUTRIKS, Warden,                  )
Cheshire Correctional Institution.        )                  May 11, 2020
                                          )
              Respondents.                )
                                          )
____________________________________)


                    OPPOSITION TO RESPONDENTS’
      MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

       Pursuant to Local Rule 7(a)(2), Petitioner Hurdle respectfully opposes Respondents’

motion for an extension of time to file a responsive pleading to this Court’s Order to Show

Cause, ECF No. 6, up to and including May 22, 2020.

       As articulated in both his Amended Petition, ECF No. 15, and his Memorandum of Law

in Support of Motion for Temporary Restraining Order, ECF No. 17, Mr. Hurdle faces severe

and imminent harm as a result of his continued confinement by Respondents. That Mr. Hurdle

has not been tested for COVID-19—and thus has not tested positive—is irrelevant to the legal

claims articulated in his Amended Petition and Motion for a Temporary Restraining Order. Cf.

ECF No. 22, at ¶ 18 (noting “Petitioner does not claim he is COVID-19 positive”). Rather, his

current health status underscores the need for prompt action to keep him safe while it remains

possible to do so.




                                                1
            Case 3:20-cv-00605-KAD Document 23 Filed 05/11/20 Page 2 of 4



       While under normal circumstances, the extension of time that Respondents seek may be

reasonable, ten days in light of the COVID-19 crisis is simply too long for Mr. Hurdle to wait. In

the ten-day period between April 28 and May 8 (the most recent date for which the Department

of Correction (“DOC”) has published statistics as of this filing),1 the number of DOC staff

members and inmates who have tested positive for COVID-19 has increased from 317 to 365,

and from 390 to 505, respectively. The number of inmates who have died has increased from 2 to

6.

       As Respondents note, they have briefed the legal issues presented by Mr. Hurdle’s

petition for a writ of habeas corpus—including the Fourteenth Amendment claim he raised in his

Amended Petition—in a number of other cases in the past months. Mr. Hurdle’s claims are

substantially similar to those raised in McPherson v. Lamont, No. 3:20-cv-534-JBA, currently

pending before this court and handled by counsel for Respondents. Counsel are by this time

familiar with the legal and factual issues in this case and related cases. Though Respondents’

counsel’s caseload may be significant, this does not change the exigencies of the crisis at hand.

       Wherefore, for the reasons above, Petitioner Hurdle respectively requests this Court deny

Respondents’ motion for an extension of time to respond to this Court’s Order to Show Cause by

ten days.




1
 DOC COVID-19 Tracker (May 8, 2020) available at https://portal.ct.gov/DOC/Common-
Elements/Common-Elements/Health-Information-and-Advisories.

                                                 2
 Case 3:20-cv-00605-KAD Document 23 Filed 05/11/20 Page 3 of 4



Dated May 11, 2020

                            Respectfully submitted,

                            /s/ Michael J. Wishnie
                            Bardia Faghihvaseghi*
                            Jade Ford*
                            Arjun Mody*
                            Kayla Morin*
                            Cara Newlon*
                            Molly Petchenik*
                            Leah Samuel*
                            Blake Shultz*
                            Casey Smith*
                                Law Student Interns

                            Renée Burbank, Supervising Attorney, ct30669
                            Marisol Orihuela, Supervising Attorney, ct30543
                            Michael J. Wishnie, Supervising Attorney, ct27221
                            Jerome N. Frank Legal Services Organization
                            Veterans Legal Services Clinic
                            Yale Law School
                            P.O. Box 209090
                            New Haven, CT 06520
                            Phone: (203) 432-4800
                            michael.wishnie@ylsclinics.org

                            Counsel for Petitioner

                            *Law student appearances forthcoming.




                               3
          Case 3:20-cv-00605-KAD Document 23 Filed 05/11/20 Page 4 of 4



                                CERTIFICATION OF SERVICE

       I hereby certify that on May 11, 2020, a copy of the foregoing Opposition to

Respondents’ Motion for Extension of Time to File Responsive Pleading was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF system.

                                               Respectfully submitted,

                                               /s/ Michael J. Wishnie
                                               Michael J. Wishnie, Supervising Attorney
                                               Jerome N. Frank Legal Services Organization
                                               Veterans Legal Services Clinic
                                               Yale Law School
                                               P.O. Box 209090
                                               New Haven, CT 06520
                                               Phone: (203) 432-4800
                                               michael.wishnie@ylsclinics.org

                                               Counsel for Petitioner




                                                  4
